Name: Forty-Ninth Commission Directive 85/312/EEC of 31 May 1985 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1985-06-25

 Avis juridique important|31985L0312Forty-Ninth Commission Directive 85/312/EEC of 31 May 1985 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 165 , 25/06/1985 P. 0021 - 0021*****FORTY-NINTH COMMISSION DIRECTIVE of 31 May 1985 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (85/312/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by the 48th Commission Directive 85/157/EEC (2), and in particular Article 6 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; Whereas the use of 'Carbadox' and 'Olaquindox' as growth promoters is very widespread in the Community on account of their favourable effects in pig rearing; Whereas until monographs have been adopted it is desirable that Member States should take all necessary measures to ensure, so as to guarantee the safety in use of 'Carbadox' and 'Olaquindox,' that the amount of dust emitted during handling does not exceed that laid down in the Directive; whereas it has proved necessary to define certain characteristics of the additives themselves and of the additives when incorporated in feedingstuffs; Whereas the period of authorization of use of the growth promoters 'Cabadox' and 'Olaquindox' should be extended for a specified period at national level until the results of studies being undertaken in certain Member States are available; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II to Directive 70/524/EEC under Part F 'Growth promoters', '31 May 1985' in the column headed 'Period of authorization' is hereby replaced by '31 October 1985' for the following items: - No 2 Carbadox - No 3 Olaquindox Article 2 This Directive is addressed to the Member States. Done at Brussels, 31 May 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 59, 27. 2. 1985, p. 27.